Exhibit 10.20 Fiscal Year 2011 Director Compensation Compensation Element Compensation General Board Service – Cash }Board cash retainer: $40,000 }Meeting fees: none General Board Service – Equity }Initial equity grant: 30,000 option shares ●Vestannually over 3 years }Annual equity grant: 15,000 option shares ●Vest 100% after 1 year Committee Chair Service }Annual cash retainer: ●Audit: $16,500 ●Compensation: $9,000 ●Nom/Gov: $5,000 }Meeting fees: none Committee Member Service }Annual cash retainer: ●Audit: $6,000 ●Compensation: $5,000 ●Nom/Gov: $2,000 }Meeting fees: none
